sm ygus po --c internal_revenue_service department treasury washington dc contact person telephone numbe in reference to date ng ope a t legend b be dear sir or madam this is in response to your letter dated date in which you requested a ruling under sec_4942 of revenue code the internal you are exempt under sec_501 of the code and have a private_foundation within the meaning of been classified as sec_509 d in b for your use and for the benefit of you leased property from d located on the campus of you made arrangements to construct a building to be an organization and an known as described in code sec_501 arm of and built b on that property borrowed funds from e trust on b to a mortgage or deed_of_trust to d for a nominal amount and retained certain property rights in and to the loan was secured_by a first deed of d cannot accept a gift of property which is-subject b c and b a ii so you leased the majority of in order to contruct b you b c you took as qualifying distributions in through b upon termination of the lease from you to the last payment on the loan has the cost of constructing b been made and absolute property of the land and b will transfer to reservation of rights agreement with respect to your use of one floor of amount equal a b will become the sole and you propose to take as to the current fair d except those specified in a qualifying_distribution an all your rights in and to the land lease from d in fee simple b less the amount of to you market of b d d a previous qualifying distributions relating to b market_value of your retained rights in b less the fair you have represented that b has been and continues to be used directly to carry out a charitable or other public purpose sec_4942 of the code imposes tax on the undistributed_income that private_foundation fails to timely distribute sec_4942 provides that undistributed_income is the distributable_amount required to be distributed less qualifying distributions as defined under sec_4942 sec_4942 of the code provides that the term qualifying_distribution means any amount_paid to accomplish one or more purposes described in sec_170 b or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 b sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amount of a qualifying_distribution of property is the fair_market_value of the property on the date the qualifying_distribution is made revrul_79_375 c b a private_foundation that has made a qualifying_distribution equal to the purchase_price of supported charity distribution to the extent that the fair_market_value of the asset on the date of contribution exceeds the amount of the qualifying_distribution under sec_4942 of the code an asset donates the asset to a publicly it will be allowed a second qualifying holds that if first based upon the information submitted we have determined that you may claim as a qualifying_distribution in the year in which transfer of your rights in the land to d occurs an amount equal to the fair_market_value of b less the amount of previous qualifying distributions claimed by you as market_value of your reserved rights in b b less the fair to this ruling is conditioned on will be no material changes in we are informing the action records please keep a copy of the understanding that there is based the tacts upon which it ep eo key district_office of this this ruling with your permanent this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours steve th v sack gerald v sack chief exempt_organizations technical branch
